Per Curiam,
The first, second and fifth specifications, relating to the findings of fact recited therein, are not sustained. An examination of the record has failed to convince us that there is any substantial error in either of the learned judge’s findings, and, so far as they are necessary to support the decree, they must be accepted as verity. His conclusions of law, complained of in the third and fourth specifications, are also correct. We find nothing in either of the first five specifications that requires discussion.
While the elements of a proper decree — based upon the facts found by the court — are sufficiently presented in the fifth to the seventh specifications, inclusive, no formal decree appears to have been drawn by plaintiff’s counsel and filed by the court. Such loose practice is not to be commended; and, if it were not for the fact that appellants have treated the learned judge’s legal conclusions as, in effect, a final decree, we would be obliged to quash the appeal and remit the record for correction. As thus viewed by the appellants, however, the record may be considered amended in that regard.
The eighth to tenth specifications are not according to rule, in that they omit to recite the particular exceptions to which they respectively relate. But, waiving that irregularity, we *405find nothing in either of the exceptions referred to that would justify a reversal or modification of the decree. In view of the facts, properly found by the court upon sufficient evidence, we think no injustice was done to either of the appellants.
Decree affirmed and appeal dismissed at appellants’ costs.